Citation Nr: 0421930	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  99-22 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than August 17, 
1998, for a grant of entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU).

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a bilateral 
shoulder disorder.

4.  Entitlement to an initial compensable evaluation for 
residuals of a napalm burn on the left index finger.


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney 
at Law




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions by the Lincoln, Nebraska, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that, in February 2003, the RO issued the 
veteran a statement of the case relevant to the effective 
date of the grant of service connection and 10 percent rating 
assigned to tinnitus.  In the statement of the case the RO 
advised the veteran that he must respond with an appeal 
within 60 days from the date of that letter or within the 
remainder of the one-year period following notification of 
the decision.  On Form 9, received in March 2003, the veteran 
listed the three issues he wanted to appeal to the Board; he 
did not mention the effective date of his tinnitus benefits 
as part of his appeal.  Moreover, in no correspondence 
received thereafter did either the veteran or his attorney 
offered any argument or evidence relevant to or otherwise 
manifested an intent to appeal the effective date of the 
grant of tinnitus benefits.  Although the Board has the 
obligation to assess its jurisdiction, it must consider 
whether doing so in the first instance is prejudicial to the 
appellant.  VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999); cf. 
Marsh v. West, 11 Vet. App. 468 (1998); see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this instance, although 
the matter in question was certified for appeal by the RO, as 
set out above there is no indication that the veteran himself 
is of the belief that such matter is in appellate status and 
he has not indicated his desire to pursue such appeal.  As 
such, the Board finds that no appeal has been perfected on 
that issue and the matter will not be further discussed 
herein.  See 38 C.F.R. §§ 20.200, 20.302 (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  The veteran and his attorney will 
be notified if they are required to take further action.


REMAND

In its December 2003 remand, the Board directed that RO 
arrange for VA examinations to determine whether a current 
low back disorder and a current bilateral shoulder disorder 
are etiologically related to the veteran's active service, 
and, to determine the current nature and severity of 
residuals of a napalm burn to the left index finger.  

It appears that the VA Medical Center sent notice of 
examinations scheduled for March 22, 2004, and March 27, 2004 
to the veteran's prior address, not to his current address.  
Thus, the Board finds that this case should be remanded to 
the RO so that the veteran may have another opportunity to 
report for the examinations needed to decide his claims, 
after he is notified of the scheduled examinations at his 
current address of record.

Insofar as resolution of the claims remanded herein may 
impact the propriety of the effective date assigned to the 
veteran's TDIU award, the Board's consideration of the 
effective date matter is deferred.

Accordingly, this case is REMANDED to the RO for the 
following:       

1.  The RO should arrange for the veteran 
to be scheduled for orthopedic and 
dermatological examinations.  A copy of 
the examination notices should be 
associated with the claims file.  The 
examiners must review the pertinent 
medical records in the claims file.  All 
indicated diagnostic studies should be 
performed.  

The orthopedic examiner should be 
informed that the Board has determined 
that, although the incident is not 
documented in the veteran's service 
medical records, it should be presumed 
that the veteran, who is a combat 
veteran, was thrown from an armored 
personnel carrier during his active 
service.  The orthopedic examiner should 
be requested to note that the veteran 
sustained injuries in a work-related 
accident in 1985 in which he fractured 
his right collarbone and several ribs and 
injured his back.  

a)  With regard to the veteran's 
shoulders, the orthopedic examiner should 
offer an opinion on the following 
question:  Is it more likely than not or 
less likely than not that each currently 
diagnosed disability of either shoulder 
is etiologically related to an incident 
in service when the veteran was thrown 
from an armored personnel carrier or 
otherwise related to the veteran's 
service?

b)  With regard to the veteran's low 
back, the orthopedic examiner should 
identify all current disorders and 
indicate which, if any, of the currently-
diagnosed low back disabilities existed 
prior to the veteran's entrance onto 
military service.  In stating such 
conclusion the examiner is requested to 
reference the supporting documentation 
and/or medical principles relied upon.

The examiner should then indicate whether 
each pre-existing low back disability 
permanently increased in severity beyond 
its normal progression during the 
veteran's service.  The examiner should 
include a discussion of the impact, if 
any, of any superimposed injury in 
service.

With respect to any currently-diagnosed 
low back disability not found to have 
existed prior to the veteran's service, 
the examiner is requested to provide an 
opinion as to whether it is more likely 
than not or less likely than not that 
each is etiologically related to any 
incident of the veteran's active service, 
to include the incident when he was 
thrown from an armored personnel carrier.

A complete rationale should be provided 
for all opinions expressed.

c)  The dermatological examiner should 
determine the current severity of 
residuals of a napalm burn of the left 
index finger.  The examiner should 
include a description as to the location, 
size and appearance of any left index 
finger scarring.  The examiner should 
make a finding as to whether such 
residuals include any paresthesias or 
other neurological findings, and, if so, 
the identify the affected nerve and the 
nature and extent of the neurological 
impairment.  The examiner should also 
indicate whether the scar related to the 
napalm burn of the left index finger is 
deep (that is, associated with soft 
tissue damage), superficial (not 
associated with soft tissue damage), 
unstable (that is, associated with 
frequent loss of covering of skin over 
the scar), poorly nourished with repeated 
ulceration, or tender and painful, and 
otherwise identify the presence and 
degree, or absence of, any residual 
functional impairment.  

2.  VA should then review the claims file 
and undertake any additional notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A and its 
implementing regulations, consistent with 
all governing legal authority.  

3.  Then, the RO should readjudicate the 
claims remanded herein based on 
consideration of the entire evidence of 
record.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
appropriate period of time to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

